DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The Terminal Disclaimer filed and approved on 04/07/2021 is acknowledged. 
Response to Arguments
Applicant’s arguments and amendments filed 04/07/2021 have been fully considered and are persuasive. The rejections have been withdrawn.
Allowable Subject Matter
Claims 1-6 and 8-20 (renumbered 1-19) are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated above, the amendments and arguments filed 04/07/2021 are persuasive. In particular, no prior art teaches the following features recited in claims 1, 3, and 18:
adding a type-specific score of the activity to a respective dimension in a topic- specific user activity vector based on a type of an accomplished recommended activity of the respective user, 
wherein each dimension of the topic-specific user activity vector represents the user knowledge level as reflected in a certain type of a user's activities including said reading, said writing, said downloading, said watching, and said commenting of the respective user on the respective topic; and 
decreasing a distance between the topic-specific user activity vector and the topic-specific expert activity vector to allow the respective user to focus on certain sub-topics for 
The closest prior art generally teaches finding and recommending content to a user in order to increase their knowledge in that topic (Shahshahani). McDonald, while generally teaching activity scores, does not teach the above details of the activity vector. The Zhang reference generally teaches a basic topic activity vector but similar to McDonald, does not have the details as recited in the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124